 
Exhibit 10.34


Aspreva Pharmaceuticals Corporation


2007 DISCRETIONARY VARIABLE COMPENSATION PLAN

--------------------------------------------------------------------------------



 
The 2007 Aspreva Pharmaceuticals Discretionary Variable Compensation Plan (the
“2007 Plan”) is applicable to executive officers and other senior officers of
Aspreva Pharmaceuticals Corporation (the “Participants”). Each Participant is
eligible to receive an incentive as cash, calculated as a percentage of the
Participant’s base salary.
 
Variable Cash Compensation
 
Under the 2007 Plan, a variable cash compensation payment will be paid to the
Participants if:


(a)    in the opinion of the Compensation Committee, Aspreva meets or exceeds
any pre-set threshold or target or trigger objectives as proposed by the Senior
Leadership Team, recommended by the
  Compensation Committee, and agreed by the Board of Directors.


For 2007, the 2007 Plan requires that Aspreva complete at least one transaction
consistent with corporate strategy as a minimum threshold before Participants
are eligible to earn an incentive payment under the 2007 Plan:
 
(b)    if the pre-set threshold or trigger is met, the size of any variable cash
compensation will be based on two performance components: (i) the overall
assessment of corporate performance within 2007
         and (ii) whether and/or to what degree individuals achieve their
individual objectives.


For 2007, a Participant’s Target Payment is comprised of two performance
components: (i) forty percent (40%) is based upon the achievement of corporate
objectives and (ii) sixty percent (60%) is based upon the achievement of
personal objectives.


The Target Bonus levels are reviewed and set annually for each Participant. The
Target Bonuses for Aspreva’s executive officers for 2007 are set forth below:


Executive Officer
 
Title
 
Target
Bonus
Richard M. Glickman
 
Chief Executive Officer
 
50
%
Noel F. Hall
 
President
 
50
%
Bruce G. Cousins
 
Executive Vice President and Chief Financial Officer
 
40
%
Charles F. Goulburn
 
Executive Vice President, Global Pharmaceutical Operations
 
40
%
Richard Jones
 
Chief Scientific Officer
 
35
%
Azam Usman
 
Chief Medical Officer
 
35
%





Example: with a salary of $200,000 and a 40% Target Bonus - the total potential
variable cash payment would be $80,000, calculated with 40% allocated to
corporate objectives, or $32,000, and 60% allocated to individual objectives, or
$48,000.


Corporate objectives and individual objectives are determined independently of
each other. Once added together they form the Participant’s aggregate variable
cash payment.


Each component of the 2007 Plan allows for under performance, on target
performance and over performance. The minimum payment is 0% for both components.
On target performance allows a payment of up to 100% of each component. For
performances which are deemed to exceed the target, each component is capable
for payments up to 115%. (see below)
 
Corporate Objectives Variable Payment: Depending upon the opinion of the
Compensation Committee and their determination of how whether and well corporate
objectives have been met, each Participant’s corporate variable payment is
calculated as follows:
 
 
Corporate Variable Payment = Salary x Target Bonus (40%) x corporate achievement
score (0 to 115%)
 
Individual Objectives Variable Payment: Depending upon the opinion of the
Compensation Committee and their determination of whether and how well
individual objectives have been addressed, each Participant’s personal variable
payment is calculated as follows:
 
Individual Corporate Payment = Salary x Target Bonus (60%) x individual
achievement score (0 to 115%)
 

--------------------------------------------------------------------------------


Corporate Objectives for 2007
 
Establish 5 year Corporate Strategy & Plan


Business Development



 
•
Complete transactions consistent with corporate strategy



Clinical Development & Regulatory Affairs



 
•
Complete ALMS induction study in the second quarter of 2007

 
•
Strengthen and align Roche/Aspreva resources in support of a Lupus Nephritis
supplemental New Drug Application filing with the U.S. Food and Drug
Administration in the fourth quarter of 2007

 
•
Maintain high standards of cGCP

 
•
Develop innovative discovery and de-risking capability for early stage assets



Pharma Operations



 
•
Strengthen global medical affairs programs, including delivery of ALMS global
publication plan,

 
•
Build-out “innovative” commercial capability, proactively supporting business
development initiatives



General and Administrative



 
•
Instil and maintain Sarbanes-Oxley compliancy throughout Aspreva

 
•
Execution of information technology strategy, deploying foundational
capabilities to the business

 
•
Strengthen human capital programs & services



All programs designed with three key tenets:



 
•
Exceed partner expectations

 
•
Create long term shareholder value through sustainability and profitability

 
•
Operate in a fashion consistent with our values of being “beyond compliance”

 
Individual Objectives for 2007
 
Individual objectives are proposed by the Chief Executive Officer for all
Participants and are evaluated by the Compensation Committee for the Chief
Executive Officer and are guided by the Chief Executive Officer in the case of
other Participants. A final determination of such objectives is made by the
Board of Directors.
 
Miscellaneous Provisions
 
 
Payments under the 2007 Plan shall be made following the end of the fiscal year,
on such schedule as may be approved by the Compensation Committee in its
discretion.
 
 
Participation in the 2007 Plan shall not alter in any way the at will nature of
Aspreva’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.
 
 
The Board of Directors or the Compensation Committee may amend or terminate the
2007 Plan at any time. Further, the Board of Directors or the Compensation
Committee may modify any provision of the 2007 Plan at any time.
 
 
The 2007 Plan shall be governed by and construed in accordance with the laws of
British Columbia, Canada.
 